Order entered November 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00999-CR

                               ISAIAH SIMPSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F09-53864-Y

                                         ORDER
       Before the Court are Appellant’s Objection to Supplemental Clerk’s Record filed on June

14, 2013, and Objection to the Third Supplemental Clerk’s Record filed on November 6, 2013.

We OVERRULE the objections.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE